Title: From Thomas Jefferson to Richard Cary, 26 December 1786
From: Jefferson, Thomas
To: Cary, Richard



Dear Sir
Paris Dec. 26. 1786.

In a letter of May 4. I mentioned to you that I had sent you an edition of the English Linneaus by M. de la Croix. The box got to Havre after his departure, so that the not carrying it was not imputable to him. My correspondent at Havre never informed me of this, and I supposed you had received the book when the inclosed bill of lading came to my hands by which it appears to have been sent off only a few days ago. I have now forgot what was in the box, but I think there were some few books for other persons. Doubtless each was directed to the person for whom it was destined, and I will beg of you to have them delivered according to their address. In my letter of Aug. 12. I desired you to send plants for me either to Havre or Lorient. I must correct that and pray them to come to Lorient only, to the care of Monsieur Limozin. The packets which have heretofore plied between Lorient and N. York,  will after February ply between Havre and N. York. This I think will be my best means of sending you any thing, because I can address to the care of the Virga. delegates at N. York, from whence I presume there are weekly conveiances to Norfolk. I am with great esteem Dr. Sir your friend & servt.,

Th: Jefferson

